Order, Supreme Court, Bronx County (Paul A. Victor, J.), entered February 2, 2007, which, insofar as appealed from as limited by the briefs, denied that part of plaintiffs’ motion to produce discovery arising from a similar accident involving identical defendants, unanimously reversed, on the law, without costs, the motion granted and defendants directed to produce all reports relating to the Neary litigation.
The motion court erred in denying plaintiffs’ request for the production of reports arising out of and relating to the Neary case, where the pit-stop switch for the building’s elevators involved in both the subject accident and in the accident involving Neary are identical devices manufactured by defendant G.A.L. Manufacturing Corp. (see McKeon v Sears Roebuck & Co., 190 AD2d 577 [1993]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Andrias, J.E, Friedman, Buckley, Catterson and Acosta, JJ.